FILE COPY



       Ex Parte Darrick
       OliverAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 8, 2014

                                           No. 04-14-00231-CR

                                      EX PARTE Darrick OLIVER

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On April 4, 2014, relator filed a pro se petition for writ of habeas corpus. The court has
considered relator’s petition and has determined that this court does not have jurisdiction to grant
the requested relief. Accordingly, relator’s petition for writ of habeas corpus is DISMISSED
FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on April 8th, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 2012CR1844, styled The State of Texas v. Darrick Oliver, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.